DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on a World Intellectual Property Organization certification that a copy of the instant application was filed in Japan on 08/23/2016.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 28 is directed to a system and independent claim 29 is directed to a method, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Together, the claims recite the abstract idea of conducting the general business interactions of inventory management through updating item stock information and sales activities through updating sales information by tracking a sales status of an inventory item held by a mobile sales vehicle and allowing or denying the sale of said item to a customer based on said sales status of said inventory item.  Specifically, claim 28 recites:
An item sales system comprising: a stock management device; an on-board device being loaded on each of a plurality of mobile sales vehicles; and one or more customer terminals, wherein the stock management device comprising: a memory storing instructions; and one or more processors configured to execute the instructions to: manage stock information about stock of an item held by each of a plurality of mobile sales vehicles currently on a respective route; receive, from each of the plurality of mobile sales vehicles, …; receive, from a customer terminal, order information including information about an item ordered based on the stock information transmitted to the customer terminal; identify, from the plurality of mobile sales vehicles, a mobile sales vehicle currently on the route …; 2 Appln. No.: 16/326,969transmit the order information to the identified mobile sales vehicle currently on the route and holding the ordered item …; and update the stock information …, and the on-board device comprising: a memory storing instructions; and one or more processors configured to execute the instructions to: receive sellout information indicating that an item is sold out, from a stock management device …, when the item held by the mobile sales vehicle is sold out by an order from a customer terminal for the item held by the mobile sales vehicle; make notification that the item is sold out, based on the sellout information; recognize an item of which a customer using the mobile sales vehicle is considering purchase by recognizing, from an image captured by an imaging device, …, or recognizing, by a sensor installed on a shelf displaying items, …; and determine whether or not the recognized item is sold out, …, and when determining the item to be sold out, making notification to the customer that the recognized item which the customer is considering purchase is sold out.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations through inventory management by updating item stock information and sales activities through updating sales information which is are processes that are encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as a stock management device, on-board device, one or more customer terminals, memory, one or more processors, imaging device and a sensor) as a tool in claim 1 to perform the functions of storing, execute, manage, receive, transmit, identify, update, make notification, recognize and determine as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a stock management device, on-board device, one or more customer terminals, memory, one or more processors, imaging device and a sensor merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the stock management device, on-board device, one or more customer terminals, memory, one or more processors, imaging device and a sensor performs the steps or functions of business relations through inventory management by updating item stock information and sales activities through updating sales information.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as a stock management device, on-board device, one or more customer terminals, memory, one or more processors, imaging device and a sensor) performing functions of storing, execute, manage, receive, transmit, identify, update, make notification, recognize and determine that correspond to acts required to carry out the abstract idea (MPEP 2106.05(f) and (h)).  Further, the use of an imaging device to capture an image by using one or more processors is using said imaging device in its ordinary capacity through computer implementation, which does not provide significantly more than the abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of stock management device, on-board device, one or more customer terminals, memory, one or more processors, imaging device and a sensor to perform the steps of storing, execute, manage, receive, transmit, identify, update, make notification, recognize and determine amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for business relations through inventory management by updating item stock information and sales activities through updating sales information.  As discussed above, taking the claim elements separately, stock management device, on-board device, one or more customer terminals, memory, one or more processors, imaging device and a sensor performs the steps or functions of commercial interactions for business relations through inventory management by updating item stock information and sales activities through updating sales information. These functions correspond to the actions required to perform the abstract idea.  Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations through inventory management by updating item stock information and sales activities through updating sales information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 29 describes a method performing the functions of managing, receiving, transmitting, identifying, updating, notifying, make notification, recognizing and determining relating to updating item stock information and updating sales information without additional elements beyond generic computer components such as stock management device, on-board device, one or more customer terminals, imaging device and a sensor that provide significantly more than the abstract idea of commercial interactions for business relations through inventory management by updating item stock information and sales activities through updating sales information as noted above regarding claim 1.  Therefore, this independent claim is also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 28-29 are rejected under 103 as being unpatentable over Natarajan et al. (US Patent Application Publication 2017/0124547 A1) and in view of Palaniappan et al. (US Patent Publication 10,332,066 B1).  The provisional application of Natarajan (62/248,898) is attached for reference.
Regarding Claim 28, Natarajan teaches:
An item sales system comprising: 
a stock management device; 
an on-board device being loaded on each of a plurality of mobile sales vehicles; and 
one or more customer terminals, wherein the stock management device comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to (See Natarajan ¶ [0040-0041] - describes a system using memory, processors and control circuits to execute instructions for operating a sales/ inventory control system that can be controlled at a sales vehicle or remotely accessed): 
manage stock information about stock of an item held by each of a plurality of mobile sales vehicles currently on a respective route (See Natarajan ¶ [0015] - describes use of one or more sales vehicles, [0036-0039] - describes the system allowing customers to track the current location of vehicles through GPS or a scheduled itinerary of stops over a given period of time [day or night] and [0054] - describes said sales/ inventory control system in communication with a local vehicle product inventory system); 
receive, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle (See Natarajan ¶ [0036-0040] - describes the system maintaining product inventory information of products for sale on mobile sales vehicles and vehicle state information, such as location, routing and distance relative to a user); 
receive, from a customer terminal, order information including information about an item ordered based on the stock information transmitted to the customer terminal; 
identify, from the plurality of mobile sales vehicles, a mobile sales vehicle currently on the route as a delivery vehicle based on the order information; 2 Appln. No.: 16/326,969 
transmit the order information to the identified mobile sales vehicle currently on the route and holding the ordered item included in the order information; and 
update the stock information based on at least one of the sales information and the order information (See Natarajan ¶ [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle, wherein said arrangements include picking up said product that is currently unavailable on said vehicle at that instant of customer/ vehicle interaction at a later time or finding another vehicle that currently has said product available and notifying said customer of the location/ routing information of said vehicle), and the on-board device comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to (See Natarajan ¶ [0041] - describes a system using memory, processors and control circuits to execute instructions for operating a sales/ inventory control system): 
receive sellout information indicating that an item is sold out, from a stock management device managing stock information about stock of an item held by each of the plurality of mobile sales vehicles, when the item held by the mobile sales vehicle is sold out by an order from a customer terminal for the item held by the mobile sales vehicle; 
make notification that the item is sold out, based on the sellout information (See Natarajan ¶ [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to ); 
recognize an item of which a customer using the mobile sales vehicle is considering purchase (See Natarajan ¶ [0063] - describes the system recognizing products a customer is interested in purchasing based on user reactions to the system presenting said products to said customers) ; and 
determine whether or not the recognized item is sold out, based on the sellout information, and when determining the item to be sold out, making notification to the customer that the recognized item which the customer is considering purchase is sold out (See Natarajan ¶ [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Natarajan does not explicitly teach:
by recognizing, from an image captured by an imaging device, that the item is present in a hand of the customer or the item is placed into a shopping basket, or recognizing, by a sensor installed on a shelf displaying items, that the item is taken out of the shelf.  This is taught by Palaniappan (See Col. 3 lines 1-20 - describes an inventory control system using weight sensors at inventory locations, such as shelves, to determine if items were added or removed from said inventory locations, Col. 7 lines 6-13 - describes an inventory control system monitoring a user’s interaction with and item at an inventory location by using image data acquired by cameras, wherein said interaction involves said user placing said item in a tote [basket, cart, bag, bin, etc. (Col. 5 line 65-66)] and Col. 37 line 8-63 - describes an inventory control system monitoring inventory locations [shelves/ bins/ racks/ etc.] using image data to determine that a user’s hand has grasped an item and has removed said item from the inventory location(s)).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate inventory item interaction sensing in a system that monitors inventory items, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 29, Natarajan teaches:
A stock management method in an item sales system including a stock management device, an on-board device loaded on each of a plurality of mobile sales vehicles, and one or more customer terminals, the stock management method comprising (See Natarajan ¶ [0040-0041] - describes a system using memory, processors and control circuits to execute instructions for operating a sales/ inventory control system that can be controlled at a sales vehicle or remotely accessed): 
managing stock information about stock of an item held by each of a plurality of mobile sales vehicles currently on a respective route (See Natarajan ¶ [0015] - describes use of one or more sales vehicles, [0036-0039] - describes the system allowing customers to track the current location of vehicles through GPS or a scheduled itinerary of stops over a given period of time [day or night] and [0054] - describes said sales/ inventory control system in communication with a local vehicle product inventory system); 
receiving, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle (See Natarajan ¶ [0036-0040] - describes the system maintaining product inventory information of products for sale on mobile sales vehicles and vehicle state information, such as location, routing and distance relative to a user); 
receiving, from a customer terminal, order information including information about an item ordered based on the stock information transmitted to the customer terminal; identifying, from the plurality of mobile sales vehicles, a mobile sales vehicle currently on the route as a delivery vehicle based on the order information; 
transmitting the order information to the identified mobile sales vehicle currently on the route and holding the ordered item included in the order information, and 
updating the stock information based on at least one of the sales information and the order information (See Natarajan ¶ [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle, wherein said arrangements include picking up said product that is currently unavailable on said vehicle at that instant of customer/ vehicle interaction at a later time or finding another vehicle that currently has said product available and notifying said customer of the location/ routing information of said vehicle), and 
notifying in an on-board device being loaded on each of a plurality of mobile sales vehicles, the notifying operation including: 
receiving sellout information indicating that an item is sold out, from a stock management device managing stock information about stock of an item held by each of the plurality of mobile sales vehicles, when the item held by the mobile sales vehicle is sold out by an order from a customer terminal for the item held by the mobile sales vehicle; 4 
making notification that the item is sold out, based on the sellout information (See Natarajan ¶ [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle); 
recognizing an item of which a customer using the mobile sales vehicle is considering purchase (See Natarajan ¶ [0063] - describes the system recognizing products a customer is interested in purchasing based on user reactions to the system presenting said products to said customers) ; and 
determining whether or not the recognized item is sold out, based on the sellout information, and when determining the item to be sold out, making notification to the customer that the recognized item which the customer is considering purchase is sold out (See Natarajan ¶ [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Natarajan does not explicitly teach:
by recognizing, from an image captured by an imaging device, that the item is present in a hand of the customer or the item is placed into a shopping basket, or recognizing, by a sensor installed on a shelf displaying items, that the item is taken out of the shelf.  This is taught by Palaniappan (See Col. 3 lines 1-20 - describes an inventory control system using weight sensors at inventory locations, such as shelves, to determine if items were added or removed from said inventory locations, Col. 7 lines 6-13 - describes an inventory control system monitoring a user’s interaction with and item at an inventory location by using image data acquired by cameras, wherein said interaction involves said user placing said item in a tote [basket, cart, bag, bin, etc. (Col. 5 line 65-66)] and Col. 37 line 8-63 - describes an inventory control system monitoring inventory locations [shelves/ bins/ racks/ etc.] using image data to determine that a user’s hand has grasped ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate inventory item interaction sensing in a system that monitors inventory items, thereby increasing the accuracy and efficiency of said system.

Response to Remarks
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 28-29 as facilitating improved delivery of goods, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 28-29 do not specifically mention any particular structure beyond the use of generic computer components being used in their ordinary capacity such as a stock management device, on-board device, one or more customer terminals, memory, one or more processors, imaging device and a sensor that perform the functions of storing, execute, manage, receive, transmit, identify, update, make notification, recognize and determine that amounts to significantly more than an abstract idea nor an integration into a practical application.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 28-29, the rejection under 35 U.S.C. § 102 is overruled.  The amendments to independent claims 28-29 are no longer anticipated by Natarajan.  
However, applicant’s assertion that Natarajan does not disclose: "recognizing, from an image captured by an imaging device, that the item is present in a hand of the customer or the item is placed into a shopping basket, or recognizing, by a sensor installed on a shelf displaying items, that the item is taken out of the shelf" is moot because these limitations are taught by Palaniappan as noted above.  Therefore, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Palaniappan in the invention of Natarajan, as a whole.  The applicant is reminded that the citation of Natarajan and Palaniappan needs to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687